WOODLEY, Judge.
The offense is felony theft; the punishment, 2 years.
Trial was had and judgment rendered at the term of court which ended January 2, 1960. Sentence was pronounced at the succeeding January-February Term, on February 10, 1960, and notice of appeal was given the same day.
The record shows that appellant is enlarged upon an appeal bond approved and filed February 12, 1960.
An appeal bond entered into during the term of court at which notice of appeal is given does not comply with Art. 818 C.C.P. and confers no jurisdiction upon the Court of Criminal Appeals to entertain the appeal upon the merits. Nesbit v. State, 165 Tex. Cr. Rep. 336, 306 S.W. 2d 901; Martinez v. State, 160 Tex. Cr. R. 142, 268 S.W. 2d 139.
The appeal is dismissed.